UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., FORM 10-QSB [ Ö ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 ECCO ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 87-0469497 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3315 Marquart St., Suite 206 Houston, TX 77027 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (713) 771-5500 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes [ Ö] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer [ ] Accelerated filer [ ]Non-accelerated filer [Ö ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [
